DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2020/0338980).
Regarding applicant claim 1, Chen discloses an alcohol interlock control apparatus for a vehicle, comprising: 
a sensor configured to acquire a biosignal of an occupant that is seated in a driver's seat ([0013] “alcohol detecting device can detect blood alcohol content value of a driver by analyzing the skin of the driver”); and 
a controller configured to determine whether or not the occupant seated in the driver's seat has changed based on the biosignal of the occupant, and when changed, to determine whether the occupant is in a drunken state ([0026] first microprocessor connected to the sensor, the positioning device, the first power supply, the first wireless communication device, and the first storage device”; [0028] “alcohol detecting device can acquire drinking habits of a driver by regularly detecting the BAC value”).  
Regarding applicant claim 2, Chen discloses wherein the controller measures an alcohol content of the occupant when the biosignal of the occupant is acquired, and determines whether or not the occupant is in the drunken state based on the measured alcohol content ([0013] “alcohol detecting device can detect blood alcohol content value of a driver by analyzing the skin of the driver”).  
Regarding applicant claim 3, Chen discloses wherein the controller determines whether the occupant seated in the driver's seat has changed when it is determined that the occupant is in a non-drunken state ([0029] “BAC value is less than a first predetermined value”).  
Regarding applicant claim 4, Chen discloses wherein the controller determines whether driving has started within a predetermined time after determining that the occupant is in the non-drunken state ([0057] “the driver cannot drive the vehicle which can avoid a drunken driving event… the lock can lock the throttle and/or brake of the locomotive after receiving the alcohol concentration exceeding information from the alcohol detecting device”).  
Regarding applicant claim 5, Chen discloses wherein the controller determines whether the occupant seated in the driver's seat has changed when it is determined that the driving has not started within the predetermined time and there is an additional occupant ([0028] “can acquire drinking habits of a driver by regularly detecting the BAC value”).  
Regarding applicant claim 6, Chen discloses wherein the controller controls the vehicle to start driving when the occupant seated in the driver's seat is not changed ([0028] “can acquire drinking habits of a driver by regularly detecting the BAC value”).  
Regarding applicant claim 7, Chen discloses wherein the controller determines whether a condition for reconfirming the occupant seated in the driver's seat is satisfied after the vehicle starts driving and when satisfied, controls the biosignal of the occupant seated in the driver's seat to be re-measured ([0017] “locking device may be a wheel lock or a brake lock for locking the brakes”; [0018] “drunken driving detecting system”). 
Regarding applicant claim 8, Chen discloses  wherein the controller compares the biosignal of the occupant seated in the driver's seat with a biosignal of an occupant previously stored, and when they are different based on a comparison result thereof, determines that the occupant seated in the driver's seat has changed, and controls the alcohol content of the occupant seated in the driver's seat to be re-measured ([0013] “alcohol detecting device can detect blood alcohol content”).  
Regarding applicant claim 9, Chen discloses wherein the controller controls an interlock when it is determined that the occupant is in the drunken state based on a re- measurement result of the alcohol content ([0028]; [0029]; [0034]).  
Regarding applicant claim 10, Chen discloses, wherein the controller updates driver information based on the re-measured biosignal of the occupant when it is determined that the occupant is not in the drunken state based on a re-measurement result of the alcohol content ([0028]; [0029]; [0034]).  

Regarding applicant claim 11, Chen discloses an alcohol interlock control method comprising: 
acquiring, by a sensor, a biosignal of an occupant that is seated in a driver's seat ([0013] “alcohol detecting device can detect blood alcohol content value of a driver by analyzing the skin of the driver”); and 
determining, by a controller, whether or not the occupant seated in the driver's seat has changed based on the biosignal of the occupant, and when changed, determining whether the occupant is in a drunken state ([0026] first microprocessor connected to the sensor, the positioning device, the first power supply, the first wireless communication device, and the first storage device”; [0028] “alcohol detecting device can acquire drinking habits of a driver by regularly detecting the BAC value”).
  
Regarding applicant claim 12, Chen discloses wherein the controller measures an alcohol content of the occupant when the biosignal of the occupant is acquired, and determines whether or not the occupant is in the drunken state based on the measured alcohol content ([0013] “alcohol detecting device can detect blood alcohol content value of a driver by analyzing the skin of the driver”).  
Regarding applicant claim 13, Chen discloses wherein the controller determines whether the occupant seated in the driver's seat has changed when it is determined that the occupant is in a non-drunken state ([0029] “BAC value is less than a first predetermined value”).  
Regarding applicant claim 14, Chen discloses wherein the controller determines whether driving has started within a predetermined time after determining that the occupant is in the non-drunken state ([0057] “the driver cannot drive the vehicle which can avoid a drunken driving event… the lock can lock the throttle and/or brake of the locomotive after receiving the alcohol concentration exceeding information from the alcohol detecting device”).  
Regarding applicant claim 15, Chen discloses wherein the controller determines whether the occupant seated in the driver's seat has changed when it is determined that the driving has not started within the predetermined time and there is an additional occupant ([0028] “can acquire drinking habits of a driver by regularly detecting the BAC value”).  
Regarding applicant claim 16, Chen discloses wherein the controller controls the vehicle to start driving when the occupant seated in the driver's seat is not changed ([0028] “can acquire drinking habits of a driver by regularly detecting the BAC value”).  
Regarding applicant claim 17, Chen discloses wherein the controller determines whether a condition for reconfirming the occupant seated in the driver's seat is satisfied after the vehicle starts driving and when satisfied, controls the biosignal of the occupant seated in the driver's seat to be re-measured ([0017] “locking device may be a wheel lock or a brake lock for locking the brakes”; [0018] “drunken driving detecting system”). 
Regarding applicant claim 18, Chen discloses  wherein the controller compares the biosignal of the occupant seated in the driver's seat with a biosignal of an occupant previously stored, and when they are different based on a comparison result thereof, determines that the occupant seated in the driver's seat has changed, and controls the alcohol content of the occupant seated in the driver's seat to be re-measured ([0013] “alcohol detecting device can detect blood alcohol content”).  
Regarding applicant claim 19, Chen discloses wherein the controller controls an interlock when it is determined that the occupant is in the drunken state based on a re- measurement result of the alcohol content ([0028]; [0029]; [0034]).  
Regarding applicant claim 20, Chen discloses, wherein the controller updates driver information based on the re-measured biosignal of the occupant when it is determined that the occupant is not in the drunken state based on a re-measurement result of the alcohol content ([0028]; [0029]; [0034]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661